M’Girk, C. J.,
delivered the opinion of the Court.
This cause was a case originally before á Justice of the Peace. Judgment for the defendant before the Justice; an appeal taken to the Circuit Court, and judgment in that Court for the plaintiff; to reverse which he comes into this Court. The issue made before the Justice, is to have no influence. When an appeal comes to the Circuit Court, it is to be tried at large, de novo, without regard to any issue that might have been tried before the Justice. The summons was, that the defendant appear before the Justice, to answer in an action on a note. The summons pursues the statute. On the trial, the plaintiff offered in evidence, a sealed instrument, which says : “ I promise to pay one hundred dollars, in loan office money.” This paper was objected to by defendant, on the ground, that it varied from the summons which now must be considered as the declaration, because it appeared to be a covenant. The Court overruled the objection, and gave judgment for the plaintiff. This objection was certainly good. A note is a technical term, the import of which is well known at law. A sealed instrument is not a note, but is a deed, a bond, a covenant, a seal, &c.; but a sealed instrument is never a note.
The judgment must be reversed, with costs.